Citation Nr: 1204519	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by obtaining VA treatment records that were not already of record, affording the Veteran a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified at a hearing before the Board in Washington D.C. in July 2010.  A transcript is of record.


FINDING OF FACT

The Veteran's Hepatitis C was manifested during his active duty service. 


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection for hepatitis C.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he acquired hepatitis C during his active duty service. Specifically, the Veteran contends that he contracted hepatitis C while receiving immunization shots administered by air gun.  In support of his claim, the Veteran references a December 1986 letter from the Department of the Navy in which tests had indicated that he had been exposed to hepatitis. 

A July 1987 service treatment record documents that the hepatitis B antigen had been eliminated from the Veteran's body.  In a March 1990 dental health questionnaire, the Veteran denied a past/current history of hepatitis.  However, in the summary of pertinent findings, it was noted that there was hepatitis B exposure.   A May 1990 separation examination showed no indications of hepatitis; and in his contemporaneous medical history, it was noted that the Veteran was exposed to hepatitis B.  Overall, there was no diagnosis of hepatitis C in service. 

The Veteran asserts that his hepatitis C was not diagnosed during his active duty service because it was not recognized or tested for at that time, and that it may have been misidentified as hepatitis B. 

During the July 2010 Board hearing, the Veteran testified that he experienced many symptoms of hepatitis C during his active duty service.  His symptoms included night sweats, weight loss, fatigue, tachycardia, flu-like symptoms, and generally not feeling good.  His service treatment records document complaints of and treatment for fatigue, sweating, and flu-like symptoms.  

In July 2003, Howard P. Monsour, Jr., M.D. (a hepatologist and specialist in transplant medicine) stated that he had seen the Veteran in January 2000 when the Veteran had liver cirrhosis and end stage liver disease from hepatitis C.  He found that there were no risk factors for liver diseases other than multiple injections that the Veteran received in the military.  He stated that injectors that were utilized to administer vaccinations were not properly cleansed and were passed from one Veteran to another in line.  It was his opinion that the Veteran most likely contracted hepatitis C in this manner.  He explained that the usual time from hepatitis C contraction and cirrhosis coincides with the time the Veteran developed cirrhotic liver disease lately leading to transplantation.  The only other possibility that Dr. Monsour could find on record was when the Veteran received blood products in 1978, and participated in an experimental vaccine for spinal meningitis in 1970.  However, Dr. Monsour noted that he had little information about the contents of the vaccination.  Nevertheless, in his opinion, the Veteran acquired his hepatitis C while in service.  

In December 2007, the Veteran submitted articles supporting the contention that hepatitis C can be transmitted by jet air guns. 

A December 2010 VA examination report reveals that even though the Veteran was diagnosed with hepatitis C in 2006, while serving on active duty in 1986, he was sent a letter informing him that he was ineligible to donate blood due to "hepatitis".   The VA examiner noted that screening tools for both diseases were still in the development stage and did not go into broad usage until 1988, and that the national blood supply was not declared safe until 1990.  During the period in question, he said, a much more primitive test was used, which only distinguished between what was then called "infectious" and "serum" hepatitis.  A positive disqualified the individual from donating blood.  In his opinion, it is as least as likely as not that the positive test represented hepatitis C.  The etiology, however, is much less obvious.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner stated that the only risk factor for the Veteran was the use of "air-gun" immunization devices in boot camp.  He stated that it was for this very reason (risk of spreading hepatitis and HIV) that their use was discontinued.  He further stated that it was certainly possible that this exposure was the cause of the Veteran's hepatitis C.


BVA Fast Letter Fast Letter 04-13 provides:

The large majority of HCV infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible.  It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C. 

The evidence in this case regarding air gun transmission recognizes the possibility that such may have led to the Veteran's hepatitis C.  However, it is arguable that the opinions do not by themselves rise to the level to place the evidence in equipoise.  See Hicks v. West, No. 93-1222, slip op. at 7 (U.S. Vet. App. Dec. 9, 1998); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [setting forth the spectrum of language as to the degree of certainty necessary in a medical opinion in order to establish a plausible medical nexus].  Nevertheless, it is significant in this case that the December 2010 examiner appears to have offered the opinion that it is at least as likely as not that 1986 positive blood test conducted while the Veteran was on active duty actually represented hepatitis C, not hepatitis B.  The examiner's rationale for such opinion addressed the more primitive test used at that time as well as the fact that screening tools were still in the state of development.  The Board finds this rationale to be reasonable and persuasive.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran does have hepatitis C incurred in his active duty service.  Service connection is warranted.  See 38 U.S.C.A. § 5107(b).  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that an RO letter in July 2006 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Entitlement to service connection for Hepatitis C is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


